Citation Nr: 1530027	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  12-17 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Morton's neuroma (claimed as a bilateral foot condition) as secondary to service-connected disease or injury. 

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a throat injury sustained during a February 2010 left knee arthroscopy performed at the VA Medical Center (VAMC) in West Palm Beach, Florida.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for type II diabetes mellitus, hypertension, and fatty liver have been raised by the record in a December 2014 Application for Disability Compensation and Related Compensation Benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, in a January 2015 statement, the Veteran's sought an evaluation in excess of 10 percent evaluation for his left knee disability.  This issue has also not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to compensation under 38 U.S.C. § 1151 for a throat injury sustained during a February 2010 left knee arthroscopy performed at the VAMC in West Palm Beach, Florida, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDING OF FACT

During the February 2015 Board hearing, the Veteran withdrew his appeal pertaining to the claim of entitlement to service connection for Morton's neuroma (claimed as a bilateral foot condition) as secondary to service-connected disease or injury.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for Morton's neuroma (claimed as a bilateral foot condition) as secondary to the service-connected disease or injury.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During the February 2015 Board hearing, the Veteran withdrew his appeal pertaining to the claim of entitlement to service connection for Morton's neuroma (claimed as a bilateral foot condition) as secondary to the service-connected disease or injury.  Hence, there remains no allegation of error of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.





ORDER

The claim of entitlement to service connection for Morton's neuroma (claimed as a bilateral foot condition) as secondary to the service-connected disease or injury is dismissed.


REMAND

38 U.S.C.A. § 1151 provides, in pertinent part, that a veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility, and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2014).  

In a May 2015 letter from Associated Coastal ENT Physicians PA , the doctor wrote that the Veteran sustained a significant injury to his palate and uvula as a result of intubation during the February 2010 knee arthroscopy.  While the doctor acknowledged that the Veteran had undergone a second surgical procedure for "uvular redevelopment", the doctor noted that the Veteran still exhibited velopharyngeal insufficiency and chronic discomfort in the back of his throat.  This medical opinion addressed both whether the Veteran had an additional disability as a result of his first surgical procedure, the February 2010 knee arthroscopy, and actual causation.  The November 2010 VA medical examiner commented that she could not determine whether the Veteran had post-operative complications as a result of his tonsillectomy as she anticipated the symptoms to resolve within a year of the surgery.  Thus, an opinion regarding proximate causation for the Veteran's current velopharyngeal insufficiency and chronic throat pain, as they relate to the Veteran's February 2010 knee surgery, is not of record.  Id.  A remand is required for this medical opinion to be obtained before the claim can be decided on the merits.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the VA examiner who provided the November 2010 VA medical opinion for an addendum medical opinion.  If the November 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is specifically asked to provide his or her opinion with regard to the February 2010 knee arthroscopy performed at the VAMC in West Palm Beach, Florida.  After reviewing the record, the examiner should offer an opinion on whether the proximate cause of the Veteran's additional disability of velopharyngeal insufficiency and chronic throat pain was:

a) Carelessness?
b) Negligence?
c) Lack of proper skill?
d) Error in judgment?
e) Similar instance of fault on part of VA in furnishing the surgical treatment (i.e., VA failed to exercise the degree of care that would be expected of a reasonable health care provider OR VA furnished the medical treatment without the Veteran's informed consent)?
f) An event not reasonably foreseeable (i.e., an event that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided)?

A rationale must be provided for the opinions offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.  

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


